


Exhibit 10.4
[carbonitelogo.jpg]
February 27, 2015


OFFER LETTER


Nina P. McIntyre


Dear Nina,


It is a pleasure to offer you a position on the Carbonite team! This Offer
Letter serves to confirm the details of our employment offer as follows:


Position:
Chief Marketing Officer
 
 
 
Status:
Full-time, Regular, Exempt
 
 
 
Reporting to:
Chief Executive Officer
 
 
 
Compensation:
Base salary of $11,250 semi-monthly, which is the equivalent of
$270,000 annually, paid in accordance with the Company’s normal payroll
procedures.
All forms of compensation which are referred to in this offer letter are subject
to reduction to reflect applicable withholding, payroll and other required taxes
and deductions. Please note that Carbonite may modify salaries and benefits from
time to time as it deems necessary.
 
 
 
Bonus:
You will be eligible for an incentive bonus of 45% of your base salary. The
timing and amount of any bonus is subject to the discretion and approval of the
Compensation Committee of the Board of Directors.
 
 
 
Benefits:
See Appendix A
 
 
 
Equity:
27,000 Restricted Stock Units of Carbonite’s common stock vesting over four
years with 25% vesting on your first anniversary of employment and the balance
vesting in equal annual installments thereafter. All equity grants described in
this Section are subject to approval by Carbonite’s Board of Directors and the
specific terms of the equity will be governed by Carbonite’s stock incentive
plan and separate equity agreement to be entered into by you and Carbonite.
 
 
 
Acceleration of Equity:
If during the first twelve months after a Change of Control (as defined in the
2011 Equity Award Plan) you are terminated without cause or if you voluntarily
resign from the company due to “Constructive Termination” (as defined in your
existing equity agreements), then 100% of your then-unvested equity shall vest
immediately prior to the termination date.
 
 
 





--------------------------------------------------------------------------------




Severance:
If you are terminated without Cause (as defined below) or are Constructively
Terminated (as defined in your existing equity agreements), you will be entitled
to receive a payment amount equal to (and payable pro rata over such 6 month
period following termination) (i) six times your then current monthly base
salary and (ii) six times the monthly amount that the Company paid for your
participation in the Company’s health insurance plan during the month
immediately preceding your termination date, subject to any and all conditions
and qualifications contained in this letter.


“Cause” shall include but shall not be limited to any of the following: (i) a
material violation of any Company policy, including but not limited to any
policy contained in the Company’s Code of Business Conduct and Ethics; (ii)
embezzlement from, or theft of property belonging to, the Company or any
affiliate; (iii) willful failure to perform, or gross negligence in the
performance of, lawful duties assigned consistent with your duties and
responsibilities of your position with the Company that continues without cure
for 30 days following written notice from the Company; or (iv) other intentional
misconduct, whether related to employment or otherwise, which has, or has the
potential to have, a material adverse effect of the business conducted by the
Company or its affiliates/


The foregoing amounts shall be made in accordance with the Company's normal
payroll practices; provided, however, that the Company shall not make any
severance payments unless and until (x) you execute and deliver to the Company a
general release in substantially the form attached here at Appendix B (the
“Release”), (y) such Release is executed and delivered to the Company within
twenty-one (21) days after your termination date and (z) all time periods for
revoking the Release have lapsed. If you are terminated during the month of
December of any calendar year and are owed severance hereunder, no severance
payments shall be made prior to January 1st of the next calendar year and any
amount that would have otherwise been payable to you in December of the
preceding calendar year will be paid to you on the first date in January on
which you would otherwise be entitled to any payment.


Following your termination date, all benefits offered by the Company, including
health insurance benefits, shall cease. From and after such date, you may elect
to continue your participation in the Company’s health insurance benefits at
your expense pursuant to COBRA by notifying the Company in the time specified in
the COBRA notice you will be provided and paying the monthly premium yourself,
subject to as otherwise stated herein. Notwithstanding the above, if you are a
"specified employee" within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), then any amounts payable to you during
the first six months and one day following the date of your termination that
constitute nonqualified deferred compensation within the meaning of Section 409A
of the Code (as determined by the Company in its sole discretion) shall not be
paid to you until the date that is six months and one day following such
termination to the extent necessary to avoid adverse tax consequences under
Section 409A of the Code.
 
 
 
At-Will Employment:
Your employment with Carbonite is for no specified period of time and
constitutes “at-will” employment. As a result, you are free to resign at any
time, for any reason or for no reason, with or without notice. Similarly,
Carbonite is free to conclude its employment relationship with you at any time,
with or without cause, and with or without notice.
Other Agreements:
All Carbonite employees are required, as a condition of your employment with
Carbonite, to sign, on or before your first day of employment, the Company’s
Confidentiality, Invention Assignment and Non-Competition Agreement. Please
retain a signed copy for your files. We also ask that, if you have not already
done so, you disclose to the Company any and all agreements relating to your
prior employment that may affect your eligibility to be employed by the Company
or that may limit the manner in which you may be employed.


You agree that, during the term of your employment with Carbonite, you will not
engage in any other employment, occupation, consulting or other business
activity directly related to the business in which Carbonite is now involved or
becomes involved during the term of your employment, nor will you engage in any
other activities that conflict with your obligations to Carbonite.


This Offer Letter, along with the Carbonite Confidentiality, Invention
Assignment and Non-Competition Agreement, set forth the terms of your employment
with Carbonite and supersede any prior representations or agreements, whether
written or oral.
 
 
 
Expected Start Date:
On or Prior to March 9th, 2015
 
 
 





--------------------------------------------------------------------------------




Expiration
and Modification
This Offer Letter may not be modified or amended except by a written agreement,
signed by an authorized signatory of Carbonite and by you. This offer will
expire at 6pm, EST on Friday February 27th, 2015.
 
 
 
Sincerely,
 
 
 
 
 
/s/ Alec Carstensen
 
 
Alec Carstensen
 
 
VP of Talent
 



ACCEPTANCE AND ACKNOWLEDGMENT


I accept the offer of employment from Carbonite as set forth in the Offer Letter
dated February 27, 2015. I understand and acknowledge that my employment with
Carbonite is at-will, for no particular term or duration and that I, or
Carbonite, may terminate the employment relationship at any time, with or
without cause and with or without prior notice. I acknowledge that the Company
reserves the right to conduct background investigations and/or reference checks
on all of its potential employees, and that my job offer, therefore, is
contingent upon a clearance of such a background investigation and/or reference
check, if any.


I understand and agree that the terms and conditions set forth in the Offer
Letter represent the entire agreement between Carbonite and me superseding all
prior negotiations and agreements, whether written or oral. I understand that
the terms and conditions described in this Offer Letter, along with the
Carbonite Confidentiality, Invention Assignment and Non-Competition Agreement
are the terms and conditions of my employment. No one other than Carbonite’s
Chief Executive Officer or Chief Financial Officer is authorized to sign any
employment or other agreement which modifies the terms of the Offer Letter and
Carbonite's Carbonite Confidentiality, Invention Assignment and Non-Competition
Agreement, and any such modification must be in writing and signed by either
such executive.


Signature:
/s/ Nancy McIntyre
 
 
 
Name:
Nancy McIntyre
 
 
 
Date:
March 4, 2015
 
 
 

















--------------------------------------------------------------------------------




Appendix A
Employee Benefits


Carbonite offers a comprehensive benefits package. We are committed to providing
a competitive portfolio of benefits including health, insurance, and retirement,
along with work life programs. Below is a very brief summary of these benefits.
In all instances, the terms of the Benefit Plan document will govern. All
benefits are subject to change at the discretion of the Company.
Medical Insurance
Carbonite offers a comprehensive health insurance plan to all full-time
permanent eligible employees through Harvard Pilgrim. We offer three plans and
generously contribute to the cost of this benefit. Eligibility begins on first
day of employment. Premium contributions contributed by the employee are on a
pre-tax basis.
Dental Insurance
Carbonite offers dental benefits through MetLife Insurance. These benefits are
available to all full-time permanent eligible employees. Eligibility begins on
first day of employment. Premium contributions contributed by the employee are
on a pre-tax basis.
Vision
Carbonite offers vision benefits through VSP Vision. These benefits are
available to all full-time permanent eligible employees. Eligibility begins the
first of the month following the first day of employment. Premium contributions
contributed by the employee are on a pretax basis.
Life and other Insurance
Carbonite provides full-time permanent employees with Basic Life, AD& D,
Short-Term Disability and Long-Term Disability insurance; the company picks up
the full cost of these benefits. Additional life insurance for employees,
spouses, and dependents, as well as critical illness, accident, and AD&D
insurances may be purchased by the employee at discounted rates.
Flexible Spending Accounts
Carbonite offers a flexible spending account plan. This plan will allows the
employee to make pre-tax contributions through payroll deduction into medical
and dependent flexible spending accounts.
Commuter Benefit Plans (CBP)
Carbonite offers CBP Transit & Parking Plans which are pre-tax commuter benefits
plan that is used to pay for monthly bus, ferry, train or metro passes along
with qualified expenses for vanpooling in commuter highway vehicles, and parking
expense.  Expenses must be incurred when commuting between work and an
employee's residence.
401(k) Savings Plan
Carbonite has established the Carbonite, Inc. 401(k) Plan with the objectives of
providing for employee security upon retirement and encouraging employees to
save on a regular basis. Employees are eligible upon hire. Carbonite will match
the first 3% of employee contributions at 100% and the next 2% of employee
contributions at 50%. The match is immediately 100% vested.
Vacation
At Carbonite we focus on what people get done, not hours and days worked. Just
as we don’t have a nine to five policy, we don't have a vacation policy. Exempt
employees should make sure that their work is covered and notify their managers
when they plan to be out of the office with as much notice as possible.
Holidays
Carbonite’s offices are closed in company-wide recognition of ten holidays per
calendar year.
Employee Assistance Plan
Carbonite employees and their eligible dependents (including domestic partners)
are eligible to participate in the Employee Assistance Plan (EAP) effective on
their date of hire. This plan provides access to a confidential resource for
evaluation, counseling, information, and referrals to help solve work and
personal issues.






--------------------------------------------------------------------------------




Appendix B
Release




